DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A) 
The amendment filed on 08/25/2022 has been acknowledged. 

Amendment Summary
Claims 1, 8 and 15 are amended. 

Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1-20 have been considered but they are not persuasive.

1)
Applicant argues that 
 there is a power feed being used is not the same as "with an embedded controller (EC), detecting a powering up process at the information handling system" such that the EC will then establish an OOB with the SM-DS via operation below the OS level. Further, nothing in paragraph [0042] discusses the power feed described or discusses detecting a powering up process at the information handling system with the EC. Thus, at least this limitation is absent from Dees.


Examiner respectfully disagrees with applicant remarks and arguments as  Dees teaches about a triggering process of a UE to launch a communication with a subscriber manager server to request an eSIM profile (See [0013]; [0045]). The trigger process is inherently a power process detection through some logical input that enable such action. Any embedded devices in an UE, whether at the lowest or highest level only operate if and only related processor or controller or in connection with, can only operate in and only an adequate power is being detected. Whether the power is feed through a logic data process by a processor or controller, the power is detected in order to operate and fetch for a connection with the subscriber manager to request a profile (See [0043]; [0046]; [0059]).  




2)
Applicant argues that 
Dees does not teach that the OOB connection is established by an EC while a processor of the information handling system continues execution of code for a boot process nor does Dees teach that the establishing the OOB connection to authenticate and obtain the eSIM occurs below the OS level of operation of the information handling system. The "necessary IP connectivity" is merely "offered by the on-boarding network" but does not discuss at all levels of operation of the UE. Nowhere in [0043]  or elsewhere in Dees are these aspects described or discussed.

Examiner respectfully disagrees with applicant remarks/arguments as the UE comprises multiple distributed processors or controllers (See [0022-0023])  which one of them is used with an embedded to bootstrap profile to make the connection with the subscription server and fetch for the eSIM profile (See [0042-0043]).  The multitude of processor can perform multiple task as one is used to perform initial communication with Subscription server to get proper eSIM.  The connection can be performed as out of band network with a bootstrap profile in order to get the eSIM profile that will be used to access the WWAN (See [0014];  [0046]).  One of the controller of the UE used the bootstrap profile to connect subscription server in order to get a eSIM profile to access the WWAN (See [0042-0043]).  



Therefore for each of these about reason, Dees does teach all of the limitations of claim 1. Claim 8 , 15 contain similar features as claim 1, therefore it is subject to all explanations above. The rejections on the dependent claims with respective to claim 1 and claim 8 and Claim 15 remain. 

Therefore, Applicant requests that this art ground of rejection of these claims under 35 U.S.C. §102 to be withdrawn has been denied. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dees (EP 3930361 A1).

Regarding Claim 1,
Dees discloses a method of provisioning an embedded subscriber identification module (eSIM) profile (See [0011]; [0039]; provisioning of carrier profile to UE) on an information handling system (Fig,1(110); [0040]; UE), comprising:

         with an embedded controller (EC) (See Fig.1(112); [0042]; controller)), 
detecting a powering up process (See [0013]; [0042]; The controller 112 especially
allows operation of the user device using power feed to UE) at the information handling system (Fig,1(110); [0040]; UE);

        with the execution of the EC (See [0042]; processor in function), 
establishing an out-of-band (OOB) connection with a subscription manager-discovery server (SM-DS) (See [0043]; communicating using an out-of-band connection) to communicate an electronic identification (See [0042-0043]; EID or secret credentials for authentication) confirming that the information handling system (Fig,1(110); [0040]; UE) has an authentic subscription to services provided by a wireless wide area network (WW AN) carrier (See [0045]; Any operational profile / personalized identity module profile to communication with external network carrier other than out-of-band network), 
               the OOB connection being established at a level below an operating system (OS) of the information handling system (See [0043]; The secure routing entity may run external to the onboarding network, e.g. as a service on the Internet offered for example by the manufacturer of memory device 114. , in which case the onboarding network offers the necessary IP connectivity between the user device and the external network);

receiving a WWAN carrier eSIM profile over the OOB connection including an
international mobile equipment identity (IMEI) (See [0045]; receiving eSIM or USIM profile with IMSI or other device identities to identify UE);

installing the eSIM carrier profile with an embedded universal integrated circuit card (eUICC) (See [0045]; eSIM profile is installed in eUICC); and

initiating, with a processor (Fig.1(112)), a subscription confirmation with a WWAN carrier (See [0045]; [0054]; enabled profile contain the necessary credentials to conform subscription services and connect to a cellular network) to establish a WWAN wireless link (See [0011]; [0013]; [0022]; Confirmation of profile ID is performed at the HSS or UDM in order to get service from cellular network).


Regarding Claim 2, 9, 16
 Dees teaches all the features respect to claim 1, 8, 15 and Dees further teaches
                     wherein establishing the OOB connection includes 

connecting to a WiFi network using user-provided network security credentials (See [0045]).


Regarding Claim 3, 10, 17
Dees teaches all the features respect to claim 1, 8, 15 and Dees further teaches
              wherein establishing the OOB connection includes 

connecting to the SM-DS (See [0015]) via an intermediary companion device (See [0041]; internet network comprise multiple intermediate device).


Regarding Claim 4, 11
Dees teaches all the features respect to claim 1, 8 and Dees further teaches
initiating a connection to a wireless network maintained by the WWAN carrier upon downloading the WWAN carrier eSIM profile (See [0043-0045]; once the SIM prodile is downloaded the UE can initiate communication with the cellular company).


Regarding Claim 5, 12, 18
Dees teaches all the features respect to claim 1, 8, 15 and Dees further teaches
downloading the WWAN eSIM carrier profile download (See [0042]; [0045]; eSIM profile is downloaded through SM-DS)  prior to boot up of a basic input/output system (BIOS) (See [0042]; [0045]; secure element (with secure memory and/or secure processing capabilities), can get and store SIM profile separate from the bootstrap profile).


Regarding Claim 6, 13, 19
Dees teaches all the features respect to claim 1, 8, 15 and Dees further teaches
causing, with the EC, a message to appear on a display device of the information handling system (See [0066]; the controller can cause any type of information to appear in the user interface module)  to notify a user that the OOB connection has been established (See [0066]; the type of information or the usefulness of information does not add any weight to the functionality of the claim) to initiate a subscription confirmation with the WWAN carrier (See [0066]; [0054]; the type of information or the usefulness of information does not add any weight to the functionality of the claim).


Regarding Claim 7, 14, 20
Dees teaches all the features respect to claim 1 and Dees further teaches
initiating a subscription confirmation with a plurality of WWAN carriers (See [0043]; [0054]; starting operation of user device to connect to specific carrier using credentials parameters) requested during a build to order configuration of the information handling system (See [0039]; [0042]; pre-provisioned with bootstrap file for initial configuration).


Regarding Claim 8,
Dees discloses an information handling system (Fig,1(110); [0040]; UE), operating an embedded subscriber identification module (eSIM) provisioning system (See [0011]; [0039]; provisioning of carrier profile to UE) comprising:

an embedded controller (EC) (Fig.1(112)), memory (Fig.1(114)), and network interface device (Fig.1(116));

an eSIM provisioning system including an embedded universal integrated circuit card (eUICC) (See [0042]; eUICC maintain SIM profile) to maintain an eSIM profile for accessing a wireless link with a wireless wide area network (WWAN) carrier (See [0042]; eSIM profile related to cellular carrier);

a wireless interface device (Fig.1(116)) to, upon powering up of the information handling system and with the EC (See [0042]; The controller 112 especially
allows operation of the user device using power feed to UE), 
                establish an out-of-band (OOB) connection with a subscription manager-discovery server (SM-DS) (SM-DS) (See [0043]; communicating using an out-of-band connection) and 
                 initiate a subscription confirmation with a WWAN carrier by comparison to a carrier verification request profile specific to the information handling system (See [0043]; [0045]; verification of profile and corresponding UE  are authenticated); and

the wireless interface device downloading the eSIM profile including international
mobile subscriber identity (IMSI) to the eUICC via the OOB connection (See [0043]; [0045]; eSIM profile can be downloaded through an out of band network), a processor continuing to boot up the operating system (OS) of the information handling system (See [0042]; the eSIM profile can be downloaded and installed through the use of bootstrap profile) and use the eUICC to establish a wireless link with the WWAN carrier (See [0045]; the downloaded eSIM profile is used to connect to cellular network).




Regarding Claim 15,
Dees discloses an information handling system (See Fig.1; [0039]) operating an embedded subscriber identification module (eSIM) provisioning system (See [0011]; [0039]; provisioning of carrier profile to UE) comprising:

Processor (See Fig.1(112); [0042]; controller)), memory (Fig.1(114)), and network interface device (Fig.1(116));

an eSIM provisioning system including an embedded universal integrated circuit card (eUICC) (See [0042]; eUICC maintain SIM profile) prepared to maintain an eSIM profile with an eSIM profile (See [0042]; eSIM profile related to cellular carrier), 
              the eSIM being left blank of an eSIM profile (See [0042]; eSIM modules left empty out SIM carrier profile in order to download the proper one at UE initiation FROM subscription manager)  with eSIM credentials by a manufacturer of the information handling system (See [0042]; eUICC may be pre-provisionned with credentials profiles to access the SM-SR);

an embedded controller (EC) (See Fig.1(112); [0042]; controller)) to execute a wireless interface device to establish an out-of-band (OOB) connection with a subscription manager-discovery server (SM-DS) (See [0043]; communicating using an out-of-band connection with SMDS) and download a wireless wide area network (WWAN) carrier eSIM profile with eSIM credentials upon providing a unique device identification (ID) (See [0045]; receiving eSIM or USIM profile with IMSI or other device identities to identify UE) with the processor (See Fig.1(112); [0042]; controller)) and after the downloading of the WWAN carrier eSIM profile for a WWAN carrier (See 0045]; after downloading proper profile), 
completing a boot-up process of binary input/output system (BIOS) and operating system (OS) (See [0045]; operational profiles is enable through the use of the bootstrap profile) and initiating communication with the WWAN carrier associated with the WWAN carrier eSIM profile (See [0045]; initiate communication after  downloading and installation) via an LTE antenna system of the wireless interface device using the provisioned eSIM credentials (See [0047]; data communication is based on cellular communication (e.g. 4GLTE or 5GNR).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646